SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number: 001-33085 RRsat Global Communications Network Ltd. (Exact name of Registrant as specified in its charter) Israel (Jurisdiction of incorporation or organization) Re'em, D.N. Shikmim 79813, Israel (Address of principal executive offices) David Aber Chief Financial Officer RRsat Global Communications Network Ltd. Re'em, D.N. Shikmim 79813 Israel Tel: +972-8-861-0000 Fax: +972-8-861-0501 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Ordinary shares, par value NIS 0.01 per share Name of each exchange on which registered The NASDAQ Stock Market LLC Securities registered or to be registered pursuant to Section 12(g) of the Act:None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of December 31, 2010:17,346,561ordinary shares, par value NIS 0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: YesoNox If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: YesoNox Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large Accelerated fileroAccelerated filerxNon-accelerated filero Indicate by check mark the basis of accounting the registrant has used to prepare the financial statements included in this filing: xU.S. GAAP oInternational Financial Reporting Standards as issued by the International Accounting Standards Board oOther If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17o Item 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YesoNox 2 TABLE OF CONTENTS PART I Item 1. Identity of Directors, Senior Management and Advisers 5 Item 2. Offer Statistics and Expected Timetable 5 Item 3. Key Information 6 Item 4. Information on the Company 29 Item 4A. Unresolved Staff Comments 59 Item 5. Operating and Financial Review and Prospects 60 Item 6. Directors, Senior Management and Employees 78 Item 7. Major Shareholders and Related Party Transactions 90 Item 8. Financial Information 96 Item 9. The Offer and Listing 97 Item 10. Additional Information 99 Item 11. Quantitative and Qualitative Disclosures about Market Risk Item 12. Description of Securities Other than Equity Securities PART II Item 13. Defaults, Dividend Arrearages and Delinquencies Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds Item 15. Controls and Procedures Item 16. Reserved Item 16A. Audit Committee Financial Expert 3 Item 16B. Code of Ethics Item 16C. Principal Accountant Fees and Services Item 16D. Exemption from the Listing Standards for Audit Committee Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers Item 16F. Change in Registrant's Certifying Accountant Item 16G. Corporate Governance PART III Item 17. Financial Statements Item 18. Financial Statements Item 19. Exhibits 4 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. 5 ITEM 3. KEY INFORMATION A.Selected financial data The following selected financial data, which is presented in accordance with generally accepted accounting principles in the United States ("U.S. GAAP"), should be read together with our consolidated financial statements and related notes and Item5 "Operating and Financial Review and Prospects" included elsewhere in this Annual Report.The selected balance sheet data as of December31, 2009 and 2010 and the selected statements of operations data for the years ended December31, 2008, 2009 and 2010 have been derived from our audited consolidated financial statements included elsewhere in this Annual Report.The selected balance sheet data as of December31, 2006, 2007 and 2008 and the selected statements of operations data for the years ended December31, 2006 and 2007 have been derived from our audited financial statements not included in this Annual Report. Year ended December 31, (in thousands, except share per share data and cash dividend per ordinary share) Statements of Operations Data: Revenues $ Cost of revenue 27,451 38,419 53,477 64,548 75,962 Gross profit 15,833 20,802 25,516 29,139 26,065 Operating expenses: Sales and marketing General and administrative One time fees associated with the IPO 1,000 Total operating expenses 6,419 8,784 10,496 13,945 15,574 Operating income Interest and marketable securities income Currency fluctuation and other financial income (expenses), net ) Change in fair value of embedded currency conversion derivatives ) ) Other income, net 4 4 10 26 Income before taxes on income Income taxes 3,180 2,932 4,228 3,254 2,448 Net income $
